          Case 21-32351 Document 14 Filed in TXSB on 07/12/21 Page 1 of 42




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION
IN RE:                                                               CHAPTER 11
LIMETREE BAY SERVICES, LLC, et al., 1                                CASE NO.: 21-32351
            Debtors.                                                 (Joint Administration Requested)


       DEBTORS’ EMERGENCY MOTION FOR ENTRY OF INTERIM AND FINAL
       ORDERS (I) AUTHORIZING THE DEBTORS TO OBTAIN POST-PETITION
    FINANCING, (II) AUTHORIZING THE DEBTORS TO USE CASH COLLATERAL,
      (III) GRANTING LIENS AND PROVIDING CLAIMS WITH SUPERPRIORITY
          ADMINISTRATIVE EXPENSE STATUS, (IV) APPROVING ADEQUATE
      PROTECTION TO PRE-PETITION SECURED CREDITORS, (V) MODIFYING
         THE AUTOMATIC STAY, AND (VI) SCHEDULING A FINAL HEARING


Emergency relief has been requested. A hearing will be conducted on this matter on July
13, 2021, at 3:00 p.m. (prevailing Central Time) in Courtroom 400, 4th floor, 515 Rusk St.,
Houston, Texas 77002. You may participate in the hearing either in person or by
audio/video connection.

Audio communication will be by use of the Court’s dial-in facility. You may access the
facility at (832) 917-1510. You will be responsible for your own long-distance charges. Once
connected, you will be asked to enter the conference room number. Judge Jones’s
conference room number is 205691.

You may view video via GoToMeeting. To use GoToMeeting, the Court recommends that
you download the free GoToMeeting application. To connect, you should enter the meeting
code “JudgeJones” in the GoToMeeting app or click the link on Judge Jones’s home page
on the Southern District of Texas website. Once connected, click the settings icon in the
upper right corner and enter your name under the personal information setting.

Hearing appearances must be made electronically in advance of the hearing. To make your
electronic appearance, go to the Southern District of Texas website and select “Bankruptcy
Court” from the top menu. Select “Judges’ Procedures,” then “View Home Page” for
Judge Jones. Under “Electronic Appearance” select “Click here to submit Electronic
Appearance”. Select the case name, complete the required fields and click “Submit” to
complete your appearance.


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, as
applicable, are: Limetree Bay Services, LLC (1866); Limetree Bay Refining Holdings, LLC (1776); Limetree Bay Refining
Holdings II, LLC (1815); Limetree Bay Refining, LLC (8671); Limetree Bay Refining Operating, LLC (9067); Limetree Bay
Refining Marketing, LLC (9222). The Debtors’ mailing address is Limetree Bay Services, LLC, 11100 Brittmoore Park Drive,
Houston, TX 77041.
          Case 21-32351 Document 14 Filed in TXSB on 07/12/21 Page 2 of 42




If you object to the relief requested or you believe that emergency consideration is not
warranted, you must either appear at the hearing or file a written response prior to the
hearing. Otherwise, the Court may treat the pleading as unopposed and grant the relief
requested.

Relief is requested not later than July 13, 2021.


         Limetree Bay Services, LLC (“Limetree”) and its debtor affiliates (together with

Limetree, the “Debtors”), as debtors and debtors in possession in the above-captioned chapter 11

cases (collectively, the “Chapter 11 Cases”), represent as follows in support of this motion (the

“Motion”):

                                        Jurisdiction and Venue

         1.        This United States Bankruptcy Court for the Southern District of Texas (the

“Court”) has jurisdiction over this Motion pursuant to 28 U.S.C. § 1334. This matter is a core

proceeding within the meaning of 28 U.S.C. § 157(b). Venue of the Chapter 11 Cases in this

District is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

         2.        This Court has constitutional authority to enter final orders with respect to the

relief requested herein. The Debtors further confirm their consent to this Court’s entry of final

orders or judgments on this Motion, if it is later determined that, in the absence of the consent of

the parties, this Court does not have constitutional authority to enter final orders or judgments.

                                           Relief Requested

         3.        Pursuant to sections 105(a), 361, 362, 363, 364, 503, 506(c), 507 and 552 of title

11 of the United States Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”), Rules 2002,

4001, 6004 and 9014 of the Federal Rule of Bankruptcy Procedure (the “Bankruptcy Rules”),

and Rules 2002-1, 4001-1(b), 5005-1 and 9013-1 of the Bankruptcy Local Rules for the Southern

District of Texas (the “Local Rules”), the Debtors seek entry of an interim order, substantially in

the form attached hereto (the “Interim DIP Order”), and, subsequently, a final order to be


                                                   2
4829-5574-6033.1
          Case 21-32351 Document 14 Filed in TXSB on 07/12/21 Page 3 of 42




proposed granting the relief requested herein on a final basis (the “Final DIP Order” and,

together with the Interim DIP Order, the “DIP Orders”), providing as follows:

                   a.   authorizing the Debtors to obtain postpetition financing in an aggregate
                        principal amount of up to $5.5 million on an interim basis (the “DIP
                        Financing” or “DIP Facility”), with a committed financing facility up to
                        $25 million proposed by the Debtors to be considered at a subsequent
                        hearing, pursuant to that certain Senior Secured Superpriority Debtor-In-
                        Possession Credit Agreement attached hereto as Exhibit A (the “DIP
                        Credit Agreement”), and such other agreements, documents, certificates
                        and instruments delivered or executed from time to time in connection
                        therewith, including the agreements related to the DIP Financing, (the
                        “DIP Loan Documents”), among the Debtor Limetree Bay Refining,
                        LLC, as borrower (“LBR” or the “Borrower”), Debtors Limetree Bay
                        Services, LLC., Limetree Bay Refining Holdings, LLC, Limetree Bay
                        Refining Holdings II, LLC (“LBRHII”), Limetree Bay Refining
                        Operating, LLC (“LBRO”), and Limetree Bay Refining Marketing, LLC
                        (“LBRM” and each a “Guarantor” and together the “Guarantors”), 405
                        Sentinel, LLC, and the financial institutions from time to time parties
                        thereto as lenders (each individually a “DIP Lender,” and collectively, the
                        “DIP Lenders”), and 405 Sentinel, LLC, as administrative and collateral
                        agent for the DIP Lenders (the “DIP Agent” together with the DIP
                        Lenders, the “DIP Secured Parties”);

                   b.   authorizing the Debtors to use the DIP Lenders’ and the Prepetition
                        Secured Parties’ (as defined below) (x) “cash collateral,” as such term is
                        defined in Section 363 of the Bankruptcy Code, other than, until such time
                        as the Discharge of Inventory Financing Obligations (as defined in the
                        A&R Depositary and Intercreditor Agreement) occurs, any such “cash
                        collateral” that constitutes Inventory Financing Collateral (as defined
                        below) and (y) until such time as the Discharge of Inventory Financing
                        Obligations (as defined in the A&R Depositary and Intercreditor
                        Agreement) occurs, “cash collateral,” as such term is defined in Section
                        363 of the Bankruptcy Code that constitutes Inventory Financing
                        Collateral, solely to the extent that the same is (A) cash or amounts on
                        deposit in or credited to any deposit account or securities account or (B)
                        proceeds of accounts receivable in respect of propane sales contemplated
                        to be received by the Debtors pursuant to the Approved Budget (as defined
                        below) in an aggregate amount not to exceed $1,000,000 (such “cash
                        collateral” as described in this clause (y) and the foregoing clause (x), the
                        “Cash Collateral”)

                   c.   granting (y) to the DIP Agent for the benefit of the DIP Secured Parties
                        the DIP Liens (as defined in the Interim DIP Order) on the DIP Collateral
                        (as defined below) to secure all amounts owed under the DIP Loan
                        Documents (the “DIP Obligations”), and (z) to the DIP Secured Parties


                                                  3
4829-5574-6033.1
          Case 21-32351 Document 14 Filed in TXSB on 07/12/21 Page 4 of 42




                          the DIP Superpriority Claims (as defined below) in respect of the DIP
                          Obligations, in each case subject to the terms and conditions hereof;

                   d.     approving certain stipulations by the Debtors with respect to the
                          Prepetition Secured Documents (as defined below) and the liens and
                          security interests arising therefrom;

                   e.     modifying the automatic stay to the extent provided for herein;

                   f.     granting adequate protection for the liens and security interests granted for
                          the benefit of the Prepetition Secured Parties in connection with the
                          prepetition agreements described in Paragraphs 14-30, below; and

                   g.     scheduling a final hearing (the “Final Hearing”) to consider entry of a final
                          order (the “Final Order”) authorizing the relief requested in the Motion on
                          a final basis, and approving the form of notice with respect to the Final
                          Hearing, which order shall be in form and substance and on terms
                          satisfactory in all respects to the DIP Secured Parties.

                   Summary of Terms of DIP Facility and Use of Cash Collateral

         4.        In accordance with Bankruptcy Rules 4001(b), (c) and (d), and the Procedures for

Complex Chapter 11 Cases in the Southern District of Texas (the “Complex Rules”), the

following is a concise statement and summary of the material terms of the proposed DIP Facility,

as set forth in the DIP Documents and Interim DIP Order: 2



      Bankruptcy Rule                                        Summary of Material Terms
    Parties                      Borrower. Limetree Bay Refining, LLC, as a debtor and debtor‐in‐possession
    FED. R. BANKR. P.            Guarantors. Limetree Bay Services, LLC, Limetree Bay Refining Holdings,
    4001(c)(1)(B)                LLC, Limetree Bay Refining Holdings II, LLC, Limetree Bay Refining
                                 Operating, LLC, and Limetree Bay Refining Marketing, LLC
                                 DIP Agent. 405 Sentinel, LLC
                                 DIP Lenders. Such lenders from time to time who are parties thereto.


2
  The summary of the DIP Documents and Interim DIP Order set forth herein is a summary of material terms;
accordingly, certain terms of the DIP Documents and Interim DIP Order may be omitted, in whole or in part.
Interested parties should read the DIP Documents and Interim DIP Order in their entirety. In the event of any
inconsistencies between this summary and the DIP Documents or Interim DIP Order, the DIP Documents or Interim
DIP Order, as applicable, shall control. If there are any inconsistencies between the DIP Documents and DIP
Orders, the terms of the Interim DIP Order shall control until entry of the Final DIP Order, at which time the terms
of the Final DIP Order shall govern, including in the event of any inconsistency between the Interim DIP Order and
the Final DIP Order. Unless otherwise states, capitalized terms used in this summary shall have the meanings
ascribed to them in the Interim DIP Order, Final DIP Order, or DIP Documents, as applicable.



                                                         4
4829-5574-6033.1
          Case 21-32351 Document 14 Filed in TXSB on 07/12/21 Page 5 of 42



                             See Interim DIP Order Preamble; DIP Credit Agreement, p. 1.
   DIP Facility and          The DIP Facility shall consist of a new money Term Loan Facility in the
   Borrowing Limits          aggregate principal amount of up to $5.5 million on an interim basis (the “DIP
   FED. R. BANKR. P.         Financing”), with a committed financing facility up to $25 million proposed by
   4001(c)(1)(B)             the Debtors to be considered at a subsequent hearing, pursuant to that certain
                             Senior Secured Superpriority Debtor-In-Possession Credit Agreement.
                             See Interim DIP Order Preamble; DIP Credit Agreement at Section 2.01.
   Roll-Up                   N/A
   FED. R. BANKR. P.
   4001(c)(1)(B)
   Interest Rate FED. R.     All obligations of the Debtors under the DIP Facility will bear cash interest at
   BANKR. P. 4001(c)(1)(B)   3.00%, payable monthly in arrears, and monthly PIK interest at 9.00%. All
                             interest and fees shall be computed on the basis of a year of 360 days for the
                             actual days elapsed. In lieu of PIK interest, the Borrower may pay such interest in
                             cash, subject to compliance with the Budget.
                             The default interest rate shall be at a rate of 11.00% per annum.
                             See DIP Credit Agreement at Sections 2.05 and 3.01.
   Term                      The DIP Facility shall be repaid in full at the earliest of:
   FED. R. BANKR. P.
                             (a)  the occurrence of the “Maturity Date” (as defined in the DIP Loan
   4001(c)(1)(B)
                             Documents) of the DIP Financing under the DIP Loan Documents;
                             (b) acceleration of the obligations under the DIP Loan Documents upon the
                             occurrence of an “Event of Default” under and as defined by the DIP Loan
                             Documents;
                             (c)    nine (9) months following the entry of the Interim Order;
                             (d) failure to obtain entry of the Final Order within 30 days from the entry of
                             this Interim Order;
                             (e)    entry of an order authorizing the Borrower or any Guarantor to incur DIP
                             financing from any party other than the DIP Secured Parties;
                             (f)    the closing date of a sale of all or substantially all of the Debtors’ assets
                             under section 363 of the Bankruptcy Code (whether in one transaction or a series
                             of related or unrelated transactions) (a “363 Sale”);
                             (g) the effective date of a confirmed chapter 11 plan (a “Plan”) that provides
                             for indefeasible payment in full, in cash of all obligations owing under the DIP
                             Loan Documents or is otherwise acceptable to the DIP Agent and the DIP
                             Lenders in their sole discretion;
                             (h) the failure by the Debtors to timely perform any of the material terms,
                             provisions, conditions, covenants, or other obligations under this Interim Order;
                             (i)    the filing of a motion or other pleading requesting (or entry of an order
                             approving) the appointment of a trustee, other estate fiduciary or an examiner
                             with special/expanded powers which the Debtors fail to timely oppose without
                             the prior written consent of the DIP Agent and the Prepetition Secured Parties;
                             (j)  an order converting any Chapter 11 Cases to a case under chapter 7 of the
                             Bankruptcy Code or dismissing any of the Chapter 11 Cases;
                             (k) the filing or support by any Debtor of any plan of reorganization that (1)
                             does not provide for indefeasible payment in full, in cash of all obligations owing
                             under the DIP Loan Documents and (2) is not otherwise acceptable to DIP Agent
                             and the DIP Lenders in their sole discretion; and
                             (l)    any modifications, amendments, reversal, or extensions of this Interim

                                                      5
4829-5574-6033.1
          Case 21-32351 Document 14 Filed in TXSB on 07/12/21 Page 6 of 42



                            Order that are adverse to the DIP Secured Parties or the Prepetition Secured
                            Parties.
                            The Interim Dip Order also contains certain provisions that may terminate the
                            Debtors’ use of Cash Collateral.
                            See Interim DIP Order at Paragraph 15.
   DIP Facility Events of   The DIP Credit Agreement contains events of default that generally are usual and
   Default                  customary for debtor-in-possession financings of this type.
   FED. R. BANKR. P.
                            See Interim DIP Order at Paragraph 15; DIP Credit Agreement at Article VII.
   4001(c)(1)(B)
   Liens and Priority       DIP Liens. All obligations of the Borrower to the DIP Lenders and to the DIP
   Granted for New          Agent, including, without limitation, all principal and accrued interest, costs, fees
   Credit                   and expenses or any exposure of a DIP Lender or any of its affiliates in respect of
   FED. R. BANKR. P.        cash management incurred on behalf of the Borrower (collectively, the “DIP
   4001(c)(1)(B)            Obligations”), shall be secured, pursuant to Bankruptcy Code sections 361, 362,
                            364(c)(2), 364(c)(3) and 364(d), by a valid, binding, continuing, enforceable,
                            fully-perfected, nonavoidable, automatically and properly perfected lien on, and
                            security interest in all DIP Collateral (as defined in the Interim DIP Order and
                            subject to the exclusions set forth therein), as of the Petition Date in the following
                            priorities:
                            (i)    priming security interests in and liens on, pursuant to section 364(d) of the
                                   Bankruptcy Code, all prepetition and post-petition property of the Debtors’
                                   estates, subject to the Carve-Out and the Permitted Prior Liens,
                            (ii)   first priority security interests in and liens on, pursuant to section 364(c)(2)
                                   of the Bankruptcy Code, all unencumbered DIP Collateral, subject to the
                                   Carve-Out, including, subject to entry of the Final Order, solely to the
                                   extent that all other DIP Collateral is insufficient to satisfy the DIP
                                   Obligations secured by the DIP Liens, any Avoidance Proceeds (as defined
                                   in the Interim DIP Order), and
                            (iii) junior priority security interests and liens on certain additional DIP
                                     Collateral, pursuant to section 364(c)(3) of the Bankruptcy Code, which
                                     liens are subject and subordinate to the Carve-Out and the Aron Rights
                                     as more fully described in the Interim DIP Order and below.
                            See Interim DIP Order at Paragraph 7; DIP Credit Agreement at Section 3.08.
   Superpriority Expense    Pursuant to section 364(c)(1) of the Bankruptcy Code, all of the DIP Obligations
   Claims for New Credit    shall constitute allowed superpriority administrative expense claims against the
   FED. R. BANKR. P.        Debtors with priority over any and all claims against the Debtors, now existing or
   4001(c)(1)(B)(i)         hereafter arising, of any kind whatsoever (the “DIP Superpriority Claims”) and
                            shall for purposes of section 1129(a)(9)(A) of the Bankruptcy Code be considered
                            administrative expenses allowed under section 503(b) of the Bankruptcy Code,
                            and which DIP Superpriority Claims shall be payable from and have recourse to
                            all prepetition and postpetition property of the Debtor and all proceeds thereof,
                            subject only to (i) the Carve-Out and (ii) the Aron Rights.
                            In addition, the Term Administrative Agent (for the benefit of the Prepetition
                            Term Lenders), the Revolving Administrative Agent (for the benefit of the
                            Revolver Lenders), and J. Aron shall receive superpriority claims for diminution
                            in value of their collateral. See Interim DIP Order at Paragraphs 7, 9, Section M;
                            DIP Credit Agreement at Section 3.08.
   Carve-Out                The Interim DIP Order provides a “Carve Out” of certain statutory fees and
   FED. R. BANKR. P.        allowed professional fees of bankruptcy professionals whose retention has been
   4001(c)(1)(B)(i)         approved by the Court and provided for in the Budget.
                            See Interim DIP Order at Paragraph 5.


                                                     6
4829-5574-6033.1
          Case 21-32351 Document 14 Filed in TXSB on 07/12/21 Page 7 of 42



   Parties with an          The following parties have an interest in Cash Collateral:
   Interest in Cash
                            a.   The DIP Lenders,
   Collateral
   FED. R. BANKR. P.        b.   The Prepetition Secured Parties.
   4001(c)(1)(B)(i)
                            See Interim DIP Order at Section J.
   Duration/Use of Cash     Cash Collateral. Subject to the terms and conditions of the Interim DIP Order
   Collateral               and DIP Credit Agreement, and in accordance with the Budget (as defined
   FED. R. BANKR. P.        below), the Debtors may use Cash Collateral until the occurrence of the Cash
   4001(b)(1)(B)(ii)        Collateral Termination Date.
                            See Interim DIP Order at Paragraphs 1, 5, 16; DIP Credit Agreement at Section
                            7.01.
   Liens, Cash Payments,    As adequate protection for any diminution of the Prepetition Collateral resulting
   or Adequate Protection   from the subordination of their existing liens to the DIP Liens and the other relief
   Provided for Use of      granted in the Interim Order in favor of the DIP Secured Parties, the Debtors’ use
   Cash Collateral          of Prepetition Collateral (including Cash Collateral), and/or the imposition of the
   FED. R. BANKR. P.        automatic stay pursuant to section 362 of the Bankruptcy Code, and in exchange
   4001(b)(1)(B)(iv)        for the their consent to the priming of the their liens by the DIP Liens pursuant to
   4001(c)(1)(B)(ii)        the Interim Order, the Debtors grant the Prepetition Secured Parties adequate
                            protection, including in the forms of replacement liens upon all real and personal
                            property of the Debtors, monthly payments to reimburse the reasonable and
                            documented professional fees of the Prepetition Secured Parties, payment of
                            accrued interest in kind, superpriority administrative claims for the diminution in
                            value of collateral, and payment of unpaid prepetition professional fees
                            See Interim DIP Order at Paragraph 9.
   DIP Budget               The use of DIP Facility proceeds and Cash Collateral is subject to the Budget
   FED. R. BANKR. P.        attached as Exhibit B to the Interim DIP Order, as amended from time to time.
   4001(c)(1)(B)            Any amendments or modifications to the Budget will require the consent of the
                            DIP Lenders and the Prepetition Secured Parties, subject to the conditions set
                            forth in paragraph 26 of the Interim DIP Order.
                            See Interim DIP Order at Paragraph 26, Section N.
   Conditions to            The DIP Documents include standard and customary conditions to borrowing, the
   Borrowing                satisfaction of which is a condition precedent to the obligations of each DIP
   FED. R. BANKR. P.        Lender to provide the DIP Facility.
   4001(c)(1)(B)
                            See DIP Credit Agreement at Article IV.
   Covenants                The DIP Credit Agreement contains usual and customary affirmative and
   FED. R. BANKR. P.        negative covenants for financings of this type.
   4001(c)(1)(B)
                            See DIP Credit Agreement at Sections 6.01 and 6.02.
   Fees, Expenses, and      Delayed Draw Fee: One and one-half percent (1.50%) of the undrawn amount of
   Additional Payments      the DIP Loan Commitment, payable monthly in arrears.
   FED. R. BANKR. P.
                            Deferred Commitment Fee: (A) $110,000, which shall be fully earned and
   4001(c)(1)(B)
                            nonrefundable as of the Interim Closing Date, and paid on the earlier of (i)
                            payment in full of the DIP Facility and (ii) the Termination Date; and (B)
                            $390,000, which shall be fully earned and nonrefundable as of the Final Closing
                            Date, and paid on the earlier of (i) payment in full of the DIP Facility and (ii) the
                            Termination Date.
                            DIP Agent Fee: $62,500 which shall be fully earned and nonrefundable as of the
                            Interim Closing Date, and paid on the Interim Closing Date.
                            Break-Up Fee: $250,000 in the event that alternative DIP financing is approved
                            before entry of the Final Order with a lender other than the DIP Lenders, and in


                                                     7
4829-5574-6033.1
          Case 21-32351 Document 14 Filed in TXSB on 07/12/21 Page 8 of 42



                         lieu of the Deferred Commitment Fee.
                         Fees and Expenses of DIP Agent and Prepetition Secured Parties: Borrower
                         shall promptly pay or reimburse DIP Agent and Prepetition Secured Parties when
                         invoiced for all reasonable costs and expenses of the counsel (including, without
                         limitation, local counsel) and financial advisors relating to the DIP Facility and
                         the administration and interpretation of, and the enforcement of remedies under,
                         the DIP Facility and including all due-diligence, including but not limited to
                         printing costs, consultation, travel, and attendance at court hearings, regardless of
                         whether the DIP Facility is consummated. Failure to pay such fees and expenses
                         within ten days of delivery of the applicable invoice shall be an Event of Default
                         under the DIP Facility. Additionally, in the event the DIP Facility is not
                         consummated, Borrower shall pay any accrued fees and expenses of the DIP
                         Agent within five business days of delivery of the applicable invoice.
                         See Interim DIP Order at Paragraph 8, 38; DIP Credit Agreement at Section 3.02,
                         3.07.
   Prepayments           Mandatory Prepayments: Mandatory prepayments of the DIP Loans shall be
   FED. R. BANKR. P.     required with 100.0% of the net cash proceeds exceeding the Threshold Amount
   4001(c)(1)(B)         (as defined below) from sales or other dispositions (including casualty events) of
                         any Collateral (as defined below) (excluding sales or dispositions of the Inventory
                         Financing Collateral (as defined in the A&R Depositary and Intercreditor
                         Agreement) prior to the Discharge of Inventory Financing Obligations (as defined
                         in A&R Depositary Agreement) and dispositions in the ordinary course of
                         business subject to other exceptions to be agreed, provided that the Borrower
                         shall be permitted to reinvest 50% of net cash proceeds from casualty and
                         condemnation events so long as (x) such reinvestment is consummated on or prior
                         to the DIP Facility Termination Date and (y) the aggregate principal amount of
                         DIP Loans outstanding at such time of receipt shall be less than $5,500,000.
                         Additionally, the incurrence of indebtedness not permitted by the DIP Loan
                         Documents shall require mandatory prepayment of the net cash proceeds thereof
                         in a customary manner to be agreed. “Threshold Amount” means $5,000,000
                         (individually) and $10,000,000 in the aggregate.
                         Voluntary Prepayments: The Borrower may, upon at least 3 business days’
                         notice prepay in full or in part without penalty or premium the DIP Loans;
                         provided that each such partial prepayment shall be in a minimum aggregate
                         amount to be agreed.
                         See DIP Credit Agreement at Section 2.04.
   Terms of Use and      The Debtors are authorized to use proceeds of the DIP Financing in accordance
   Purposes for Use of   with the Interim Order and the Approved Budget, subject to the Budget Variance.
   DIP Proceeds and
                         Proceeds of the DIP Facility may be used for payment of
   Cash Collateral
   FED. R. BANKR. P.          (i) interest, fees and expenses to the DIP Agent in accordance with the DIP
   4001(c)(1)(B)                  Facility,
   4001(b)(1)(B)(ii)
                              (ii) post-petition operating expenses and other working capital and
                                   financing requirements of the Debtors, including provision of adequate
                                   protection measures to the Prepetition Secured Parties and pre-petition
                                   expenses whose payment is approved by the Court and is consistent
                                   with the Budget and the expenses of safely shutting down and preparing
                                   for sale the Debtors’ assets;
                              (iii) certain transaction and bankruptcy related fees, costs and expenses,
                                    (including the attorneys’ fees and disbursements of counsel to the
                                    Debtors and Guarantors, and the professional fees and disbursements of
                                    other professional advisors of the Debtors and Guarantors),



                                                 8
4829-5574-6033.1
          Case 21-32351 Document 14 Filed in TXSB on 07/12/21 Page 9 of 42



                                   (iv) the Carve-Out;
                                   (v) Prepetition claims of critical vendors, only as approved by the Court;
                                       and
                                   (vi) the fees, costs and expenses incurred by the DIP Agent and its
                                        professionals.
                              Proceeds of the DIP Collateral and the DIP Loans shall not be used:
                                   (i) in connection with the initiation or prosecution of any claims, causes of
                                   action, adversary proceedings or other litigation against the DIP Secured
                                   Parties or their respective officers, directors, employees, agents, advisors
                                   and counsel, including with respect to any of the liens created in connection
                                   with the DIP Financing. In addition, none of the proceeds of the DIP
                                   Collateral, the DIP Loans, or the Prepetition Collateral shall be used in
                                   connection with the initiation or prosecution of any claims, causes of action,
                                   adversary proceedings or other litigation against the Prepetition Secured
                                   Parties or their respective officers, directors, employees, agents, advisors
                                   and counsel, including with respect to any of the liens created in connection
                                   with the Prepetition Secured Documents (provided that, notwithstanding
                                   anything to the contrary herein, the Committee may use proceeds of the DIP
                                   Financing and/or the DIP Collateral (including Cash Collateral) to
                                   investigate but not to prosecute (i) the claims and liens of the Prepetition
                                   Secured Parties, and (ii) potential claims, counterclaims, causes of action or
                                   defenses against the Prepetition Secured Parties up to an aggregate cap of
                                   $50,000 (the “Committee Investigation Budget”)).
                                   (iii) to make any Restricted Payments or Capital Expenditures, with certain
                                   exceptions.
                              See Interim DIP Order at Paragraph 3(b), 5; DIP Credit Agreement at Section
                              3.07, 6.02(g)(n).
   Waiver or                  Pursuant to the Interim DIP Order, the automatic stay provisions of section 362 of
   Modification of the        the Bankruptcy Code are modified to the extent necessary to implement and
   Automatic Stay             effectuate the terms of the Interim DIP Order. Upon entry of a final order, the stay
   FED. R. BANKR. P.          is modified to allow J. Aron to set off and net any Margin (as defined in the J.
   4001(c)(1)(B)(iv)          Aron Monetization Master Agreement (as defined below)) in its possession
                              against any obligations owed by the Debtors to J. Aron under the J. Aron
                              Transaction Documents (as defined below).
                              See Interim DIP Order at Paragraph 14.
   Stipulations of the        The Debtors have stipulated to, among other things, the validity, enforceability,
   Debtor                     perfection, priority and amount, as applicable, of the claims, rights and liens of
   FED. R. BANKR. P.          the Prepetition Secured Parties.
   4001(b)(1)(B)(iii)
                              See Interim DIP Order at Section F.
   Releases, Waivers, or      DIP Secured Parties. The DIP Orders shall contain releases and exculpations for
   Limitation on any          the DIP Agent and each DIP Lender (in any capacity) and the Prepetition Secured
   Claim or Cause of          Parties, in form and substance satisfactory to such party, respectively, including,
   Action                     without limitation, releases from any avoidance actions.
   FED. R. BANKR. P.
                              See Interim DIP Order at Section F.
   4001(c)(1)(B)(viii)
   Effect of Stipulations     Paragraph 41 of the Interim DIP Order provides that the Stipulations and Releases
   and Releases; Challenge    contained in the Interim DIP Order are binding on the Debtors, their estates, any
   Period FED. R. BANKR. P.   Committee, or any chapter 7 or chapter 11 trustee appointed or elected for any of
   4001(b)(1)(B)(iii),        the Debtors and any other person acting on behalf of the Debtors’ estates, under
   4001(c)(1)(B)(iii),        all circumstances and for all purposes, subject to certain modifications in
   (viii)                     paragraph 42, including but not limited to a sixty (60) day challenge period for


                                                      9
4829-5574-6033.1
         Case 21-32351 Document 14 Filed in TXSB on 07/12/21 Page 10 of 42



                                any Committee and parties in interest (other than the Debtors and the DIP
                                Lenders).
                                See Interim DIP Order at Section F, Paragraphs 5, 41 and 42.
   Waiver or Modification       All DIP Liens and Adequate Protection Liens (each as defined in the Interim DIP
   of Applicability of Non-     Order) shall be valid and automatically perfected upon the entry of the Interim
   Bankruptcy Law               DIP Order.
   Relating to the
                                See Interim DIP Order at Paragraph 7(c).
   Perfection or
   Enforcement of a Lien
   FED. R. BANKR. P.
   4001(c)(1)(B)(vii)
   Reporting Information        Under the DIP Credit Agreement, the DIP Secured Parties and Prepetition
   FED. R. BANKR. P.            Secured Parties shall receive customary financial reporting from the Debtors
   4001(c)(1)(B)                during the chapter 11 case.
                                See Interim DIP Order at Paragraph 12; DIP Credit Agreement at Section 6.03.
   Indemnification              The Debtors shall indemnify and hold DIP Agent, and all DIP Lenders and their
   FED. R. BANKR. P.            respective officers, directors, employees and agents (including all of their
   4001(c)(1)(B)(ix)            professionals) from claims of the sort that are typical in DIP facility indemnity
                                provisions, except for gross negligence or willful misconduct, as described in
                                more detail in the Interim DIP Order.
                                See DIP Credit Agreement at Sections 3.05, 10.02; Interim DIP Order at
                                Paragraph 37.
   Section 506(c) and 552(b)    Subject to entry of the Final Order, the Interim DIP Order provides that the DIP
   Waivers                      Lenders’ liens will have priority over any claims arising under Section 506(c) and
   FED. R. BANKR. P.            552 (b) and such provisions are waived as to the Prepetition Secured Parties.
   4001(c)(1)(B)
                                See Interim DIP Order at Paragraphs 35-36.
   Liens on Avoidance           The DIP Liens exclude any Avoidance Actions of the Debtors, but, subject to
   Actions                      entry of the Final Order, including, solely to the extent that all other DIP
   FED. R. BANKR. P.            Collateral is insufficient to satisfy the DIP Obligations secured by the DIP Liens,
   4001(c)(1)(B)(xi)            include any proceeds of, or property recovered in connection with, any successful
                                Avoidance Action (whether by judgment, settlement or otherwise, and
                                unencumbered or not). See Interim DIP Order at Paragraph 7.
   Milestones                   The Debtors shall have (i) prepared a contingency plan for the wind-down of the
   FED. R. BANKR. P.            Debtors’ operations in the event that a going concern sale is not achieved, which
   4001(c)(1)(B)(vi)            plan shall be reasonably acceptable to the Prepetition Secured Parties no later
                                than July 28, 2021 at 12:00 noon prevailing Central Time, (ii) prepared a 13-week
                                budget that is reasonably acceptable to the Prepetition Secured Parties no later
                                than July 28, 2021 at 12:00 noon prevailing Central Time, (iii) filed with the
                                Court a motion requesting approval of proposed bidding procedures that are
                                reasonably acceptable to the Prepetition Secured Parties and that adhere to the
                                milestones described in clauses (iv) and (v) below no later than ten (10) business
                                days after the Petition Date, (iv) obtained, within sixty (60) calendar days after
                                the Petition Date, a binding stalking horse bid for the sale of all or substantially
                                all of the Debtors’ assets which bid shall be reasonably acceptable to each
                                Prepetition Secured Party, and (v) completed the closing of a sale of all or
                                substantially all of the Debtors’ assets that is reasonably acceptable to each
                                Prepetition Secured Party, within one hundred twenty (120) calendar days after
                                the Petition Date (collectively with (i) through (iv), the “Milestones”).



                   Statement Highlighting Certain Provisions per the Complex Rules

                                                       10
4829-5574-6033.1
         Case 21-32351 Document 14 Filed in TXSB on 07/12/21 Page 11 of 42




         5.        The DIP Orders contain certain provisions (the “Highlighted Provisions”) listed

in section J, paragraph 27 of the Complex Rules. A summary of the Highlighted Provisions is

set forth below:

              a. Sale or Plan Confirmation Milestones. The Interim DIP Order provides that the
                 Debtors shall have (i) prepared a contingency plan for the wind-down of the
                 Debtors’ operations in the event that a going concern sale is not achieved, which
                 plan shall be reasonably acceptable to the Prepetition Secured Parties no later than
                 July 28, 2021 at 12:00 noon prevailing Central Time, (ii) prepared a 13-week
                 budget that is reasonably acceptable to the Prepetition Secured Parties no later
                 than July 28, 2021 at 12:00 noon prevailing Central Time, (iii) filed with the
                 Court a motion requesting approval of proposed bidding procedures that are
                 reasonably acceptable to the Prepetition Secured Parties and that adhere to the
                 milestones described in clauses (iv) and (v) below no later than ten (10) business
                 days after the Petition Date, (iv) obtained, within sixty (60) calendar days after the
                 Petition Date, a binding stalking horse bid for the sale of all or substantially all of
                 the Debtors’ assets which bid shall be reasonably acceptable to each Prepetition
                 Secured Party, and (v) completed the closing of a sale of all or substantially all of
                 the Debtors’ assets that is reasonably acceptable to each Prepetition Secured
                 Party, within one hundred twenty (120) calendar days after the Petition Date
                 (collectively with (i) through (iv), the “Milestones”).

              b. Cross-collateralization. The Interim DIP Order does not provide for cross-
                 collateralization.

              c. Roll-up or Requirement that Postpetition Loans be Used to Repay Prepetition
                 Debt. The Interim DIP Order does not provide for roll-up, or that postpetition
                 loans be used to repay prepetition debt.

              d. Liens on Avoidance Actions and Proceeds Thereof. The DIP Liens exclude any
                 Avoidance Actions of the Debtors, but, subject to entry of the Final Order,
                 including, solely to the extent that all other DIP Collateral is insufficient to satisfy
                 the DIP Obligations secured by the DIP Liens, include any proceeds of, or
                 property recovered in connection with, any successful Avoidance Action (whether
                 by judgment, settlement or otherwise, and unencumbered or not). See Interim DIP
                 Order at Paragraph 7.

              e. Default Provisions and Remedies. The DIP Facility includes certain usual and
                 customary events of default and related remedies, and the use of Cash Collateral
                 is subject to various usual and customary termination events. The Interim DIP
                 Order provides for procedures concerning the Debtors’, the DIP Secured Parties’,
                 and the Prepetition Secured Parties’ respective rights in the event that a default or
                 termination event occurs during the chapter 11 case. See Interim DIP Order at
                 Paragraph 15; DIP Credit Agreement at Article VII.




                                                    11
4829-5574-6033.1
         Case 21-32351 Document 14 Filed in TXSB on 07/12/21 Page 12 of 42




              f. Release of Claims. The Interim DIP Order provides for the Debtor’s release of,
                 among other things, (i) prepetition claims and causes of action against the
                 Prepetition Secured Parties, and (ii) claims and causes of action against the DIP
                 Secured Parties and the Prepetition Secured Parties arising out of or related to the
                 DIP Facility. See Interim DIP Order at Sections F, G, I. No insiders are being
                 released under the Interim DIP Order. Releases with respect to the Prepetition
                 Secured Parties are subject to a (60) day Challenge Period, subject to extension by
                 the Court or by consent. See Interim DIP Order at Paragraph 42.
              g. Limitations on the Use of Cash Collateral Other than General “Carve-Outs”
                 to Pay Approved Fees and Expenses of Advisors to Official Committees or
                 Future Trustees. The Debtors are authorized to use proceeds of the DIP
                 Financing in accordance with the Interim Order and the Approved Budget,
                 subject to the Budget Variance. Proceeds of the DIP Collateral and the DIP
                 Loans shall not be used (i) in connection with the initiation or prosecution of
                 any claims, causes of action, adversary proceedings or other litigation against
                 the DIP Secured Parties or their respective officers, directors, employees,
                 agents, advisors and counsel, including with respect to any of the liens created
                 in connection with the DIP Financing. In addition, none of the proceeds of the
                 DIP Collateral, the DIP Loans, or the Prepetition Collateral shall be used in
                 connection with the initiation or prosecution of any claims, causes of action,
                 adversary proceedings or other litigation against the Prepetition Secured Parties
                 or their respective officers, directors, employees, agents, advisors and counsel,
                 including with respect to any of the liens created in connection with the
                 Prepetition Secured Documents (provided that, notwithstanding anything to the
                 contrary herein, the Committee may use proceeds of the DIP Financing and/or
                 the DIP Collateral (including Cash Collateral) to investigate but not to prosecute
                 (i) the claims and liens of the Prepetition Secured Parties, and (ii) potential
                 claims, counterclaims, causes of action or defenses against the Prepetition
                 Secured Parties up to an aggregate cap of $50,000 (the “Committee
                 Investigation Budget”)).
                 Further, the Debtors may not make any Restricted Payments or Capital
                 Expenditures, with certain exceptions. See Interim DIP Order at Paragraph 3(b), 5; DIP
                   Credit Agreement at Section 3.07, 6.02(g)(n).
              h.

              i. Priming Liens. The Interim DIP Order provides that the DIP Superpriority Liens
                 granted thereunder shall, pursuant to section 364(d)(1) of the Bankruptcy Code,
                 be subject to the Carve-Out and the Aron Rights (as defined therein), and certain
                 other permitted prior liens. See Interim DIP Order at ¶ 6.

              j. Limitations on the Ability of Estate Fiduciaries to Fulfill their Duties. There are
                 no limitations on the ability of estate fiduciaries to fulfill their respective duties in
                 the Interim DIP Order.

         6.        As discussed below, the Debtors require immediate access to funding to maintain

or suspend existing operations at the facility in an economically and environmentally reasonable

manner. The Debtors engaged in an extensive marketing and solicitation campaign to procure



                                                         12
4829-5574-6033.1
         Case 21-32351 Document 14 Filed in TXSB on 07/12/21 Page 13 of 42




debtor in possession financing on the most advantageous terms available. While the DIP Facility

contains the Highlighted Provisions, the DIP Secured Parties would not have agreed to provide

financing, and the Prepetition Secured Parties would not have agreed to the use of Cash

Collateral, without the inclusion of the Highlighted Provisions in the Interim DIP Order or the

other DIP Documents. Based on their sound business judgment, as determined by the Debtors

independent manager, restructuring professional Steven J. Pully, the Debtors have concluded that

the DIP Facility is the best debtor in possession financing option available to the Debtors and

serves the best interests of the estates and interested parties. Accordingly, the Debtors submit

that the Highlighted Provisions are appropriate under the facts and circumstances of the Chapter

11 Cases and, thus, the DIP Facility, including the Highlighted Provisions, should be approved.

                                             Background

A.       Chapter 11 Cases

         7.        On July 12, 2021 (the “Petition Date”), each of the Debtors filed with this Court

a voluntary petition for relief under Chapter 11 of the Bankruptcy Code—thereby commencing

the Chapter 11 Cases. The Debtors continue to operate their businesses as debtors in possession

pursuant to Sections 1107(a) and 1108 of the Bankruptcy Code. No request for the appointment

of a trustee or examiner has been made in the Chapter 11 Cases, and no official committees have

been appointed or designated.

         8.        By separate motion submitted to the Court, the Debtors have sought entry of an

order authorizing the joint administration of the Debtors’ respective bankruptcy cases with the

Limetree Bay Services, LLC case as the lead case, and granting permission to use a consolidated

case caption, as detailed therein.

         9.        A discussion of the facts and circumstances surrounding the Chapter 11 Cases and

the relief requested herein is set forth in the Declaration of Mark Shapiro in Support of Chapter


                                                  13
4829-5574-6033.1
         Case 21-32351 Document 14 Filed in TXSB on 07/12/21 Page 14 of 42




11 Petitions and First Day Motions (the “First Day Declaration”), which is being filed

simultaneously with the Motion and incorporated herein by reference in its entirety. 3

B.       Summary of the Debtors’ Prepetition Capital Structure

     1. Debtors’ Cash Management System

         10.       The Debtors maintain a decentralized cash management system (the “Cash

Management System”), which principally consists of twenty (20) bank accounts (collectively,

the “Bank Accounts”) maintained by Limetree Bay Refining, LLC (“LBR”), Limetree Bay

Refining Marketing, LLC (“LBRM”), and Limetree Bay Refining Operating, LLC (“LBRO”) 4

with Deutsche Bank Trust Company Americas (“Deutsche Bank”) and Oriental Bank

(“Oriental Bank” and, together with Deutsche Bank, the “Depositors”). A list of the Bank

Accounts is attached hereto as Exhibit B and incorporated herein by reference.

         11.       The Cash Management System is maintained in accordance with the terms of (a)

that certain Amended and Restated Depositary and Intercreditor Agreement, dated as of March 3,

2020 (as amended, amended and restated, waived, supplemented and/or modified from time to

time, the “A&R Depositary and Intercreditor Agreement”) between the LBR, LBRM, LBRO,

LBRH II, the Prepetition Term Agent (as defined below), the Revolving Administrative Agent

(as defined below), Goldman Sachs Bank USA (“Goldman Sachs”) as collateral agent for the

Project Secured Parties (as defined therein) (in such capacity, together with its successors and

permitted assigns in such capacity, the “Project Collateral Agent”), J. Aron & Company LLC

(“J. Aron”), and Deutsche Bank Trust Company Americas (the “Depositary Agent”), (b) that

certain Deposit Account Control Agreement dated as of January 24, 2019 (the “Oriental Bank


3
  Unless otherwise defined herein, capitalized terms used herein shall have the meanings ascribed to them in the
First Day Declaration.
4
 Limetree Bay Services, LLC (“LBS”) maintains an account with Citibank (the “LBS Account”). The Debtors are
not aware of any security interests in LBS Account.



                                                      14
4829-5574-6033.1
         Case 21-32351 Document 14 Filed in TXSB on 07/12/21 Page 15 of 42




DACA”), between LBR and LBRO as Grantors, the Bank of Nova Scotia (as predecessor to

Oriental Bank (“Oriental Bank”)) as Depositary Bank, and the Project Collateral Agent; (c) that

certain Deposit Account Control Agreement dated as of March 3, 2020 (the “J. Aron DACA”),

between LBRM as Grantor, Oriental Bank as Depositary Bank, and J. Aron as Secured Party;

and (d) a certain deposit account control agreement with Citibank (the “Citibank DACA”) as

Depositary Bank, and LBRH II, as the Grantor, pertaining to an account of LBRH II, as specified

therein, on deposit with Citibank.

         12.       Under the terms of the A&R Depositary and Intercreditor Agreement, revenues

from the Debtors’ operations are deposited in revenue accounts with Deutsche Bank

(collectively, the “Revenue Accounts”) maintained by LBR and LBRM. Following receipt of

the revenues, funds are disbursed to operating accounts with Oriental Bank (collectively, the

“Operational Accounts”) maintained LBR and/or LBRM, from which LBR and LBRM pay

operational expenses associated with the Refinery, either directly or through further distribution

of revenues to affiliates in accordance with the provisions of the A&R Depositary and

Intercreditor Agreement.

         13.       As of the Petition Date, the Debtors currently have $3,479,722.90 of cash on

hand, which amount is held in the Bank Accounts and LBS Account. See Exhibit B.

    2. Prepetition Secured Indebtedness.

         14.       The Debtors are parties to three (3) principal debt facilities and one (1) inventory

arrangement inclusive of safe harbored forward contracts regarding Feedstock and Product (each

as defined below) and a term loan in respect of certain catalysts owned by LBRM at the Refinery

(collectively, the “Prepetition Facilities”). As of the Petition Date, the principal amount of the

Debtors’ obligations under the Prepetition Facilities total approximately $1.848 billion




                                                    15
4829-5574-6033.1
           Case 21-32351 Document 14 Filed in TXSB on 07/12/21 Page 16 of 42




(excluding interest, obligations under various hedging arrangements, letters of credit, and other

charges), as summarized on a consolidated basis below:




Obligations                                                            Maturity           Principal Balance 5

Prepetition Term Loan Credit Facility                               Nov. 20, 2025           $768,956,393

Prepetition Revolving Credit Facility                               Nov. 20, 2023            $50,000,000

Prepetition Holdco Credit Facility                                  Nov. 20, 2025           $782,558,090

J. Aron Transactions                                                     N/A                $246,920,809 6

        Total Debt Obligations                                                             $1,848,435,292


           15.      Prepetition Term Loan Credit Facility. LBR, as borrower, LBRM and LBRO, as

guarantors, and LBRH II, as pledgor (together with LBR, LBRM, and LBRO, in such capacities,

the “Prepetition Term Parties”), each lender party thereto from time to time (the “Prepetition

Term Lenders”), and Goldman Sachs, as administrative agent (in such capacity, the

“Prepetition Term Agent”) are parties to that certain Amended and Restated Credit Agreement,

dated as of December 24, 2020 (as amended, amended and restated, waived, supplemented

and/or modified from time to time, the “Prepetition Term Credit Agreement” and, together

with the other loan documents defined therein, in each case, as amended, amended and restated,


5
    The Debtors will confirm and/or update these balances prior to, or at, the Hearing.
6
  Amount represents the Debtors’ estimate of aggregate amounts owed to J. Aron as of the Petition Date in
connection with the J. Aron Transaction Documents (as defined below), and is inclusive of (i) amounts owed under
the J. Aron Financing Agreement in a principal amount not less than $24,968,754.95, and (ii) estimates of amounts
that may be owed under the Safe Harbor Agreements (as defined below), which, as described in greater detail in
Paragraph 24 below, cannot be determined at this time and may be higher or lower than what the Debtors’ have
estimated herein.



                                                            16
4829-5574-6033.1
         Case 21-32351 Document 14 Filed in TXSB on 07/12/21 Page 17 of 42




waived, supplemented and/or modified from time to time, the “Prepetition Term Documents”),

which provided for the issuance of a term loan, consisting of five (5) tranches, in the aggregate

principal amount of up to $900 million (the “Prepetition Term Credit Facility”).

         16.       As of the Petition Date, the LBR was indebted to the Prepetition Term Secured

Parties under the Prepetition Term Documents in the aggregate principal amount of not less than

$768.9 million on account of outstanding Advances (as defined in the Prepetition Term Credit

Agreement) (the “Prepetition Term Loans”), plus certain fees, expenses, and other Obligations

(as defined in the Prepetition Term Loan Credit Agreement) (collectively, the “Prepetition

Term Obligations”).

         17.       Prepetition Revolving Credit Facility. LBRM, as borrower, LBR and LBRO, as

guarantors, and LBRH II, as holdings (together with LBR, LBRM, and LBRO, in such

capacities, the “Revolver Borrower Parties”), each lender party thereto from time to time (the

“Revolver Lenders”), and Goldman Sachs, as administrative agent (in such capacity, the

“Revolving Administrative Agent”), are parties to that certain Credit Agreement, dated as of

November 20, 2018 (as amended, amended and restated, waived, supplemented and/or modified

from time to time, the “Revolver Credit Agreement” and, together with the other loan

documents defined therein, in each case, as amended, amended and restated, waived,

supplemented and/or modified from time to time, the “Revolver Transaction Documents” and

collectively with the Prepetition Term Documents, the “Prepetition Loan Documents”), which

provided for the issuance of revolving loans and letters of credit in an aggregate amount not to

exceed $50 million (the “Revolver Facility”).

         18.       Outstanding Revolver Secured Obligations. As of the Petition Date, the Debtors

were indebted and liable to Revolver Lenders, without objection, defense, counterclaim or offset

of any kind, in the aggregate amount of not less than $50,000,000, with respect to the Revolver


                                                 17
4829-5574-6033.1
         Case 21-32351 Document 14 Filed in TXSB on 07/12/21 Page 18 of 42




Transaction Documents, plus accrued (both before and after the Petition Date) and unpaid

interest as specified therein, plus fees, expenses and all other obligations under the Revolver

Transaction Documents, including attorneys’, accountants’, consultants’, appraisers’ and

financial and other advisors’ fees that are chargeable or reimbursable under the Revolver

Transaction Documents.

         19.       Security Agreement. Pursuant to the Security Agreement, dated as of November

20, 2018, between the LBR, LBRM and LBRO, as Grantors, and the Project Collateral Agent (as

amended, amended and restated, waived, supplemented and/or modified from time to time, the

“Security Agreement”), LBRO, LBRM, and LBR granted the Project Collateral Agent, for the

benefit of the Prepetition Term Lenders, the Revolver Lenders, the Project Term Agent, the

Revolving Administrative Agent and certain other “Secured Parties” specified therein

(collectively, the “Project Secured Parties”) liens (the “Prepetition Debt Liens”) on certain

property of the Debtors (the “Prepetition Debt Collateral”) as more fully described in the

Security Agreement.

         20.       J. Aron Transaction Documents.       LBRM, LBR, LBRO (collectively, the

“Transaction Entities”) and J. Aron & Company LLC (“J. Aron”), made and entered into

Transaction Documents (as defined in the J. Aron Monetization Master Agreement), each

originally dated as of March 3, 2020, consisting of, among others (each as amended, amended

and restated, supplemented and/or modified from time to time, collectively, the “J. Aron

Transaction Documents”):

               a. the Supply and Offtake Agreement and the Marketing and Sales Agreement (the
                  “J. Aron Supply and Offtake Agreement” and the “J. Aron Marketing and
                  Sales Agreement”, respectively), by and among LBRM and J. Aron, pursuant to
                  which J. Aron agreed to purchase and sell crude oil, crude oil blends, fuel oil,
                  naphtha, debutanized natural gasoline and certain other feedstocks (each as more
                  fully defined in the J. Aron Monetization Master Agreement (as defined below),
                  the “Feedstock”), and certain refined hydrocarbon products (each as more fully


                                                 18
4829-5574-6033.1
         Case 21-32351 Document 14 Filed in TXSB on 07/12/21 Page 19 of 42




                   defined in the J. Aron Monetization Master Agreement, the “Product”) to LBRM
                   (and LBRM agreed to purchase and sell Feedstock and Product from and to J.
                   Aron, as applicable), and which also governed certain terms of purchases and
                   sales of Feedstock and Product between J. Aron and third parties (including BP
                   Products North America Inc. (“BP”)), in each case, subject to additional terms
                   and conditions set forth in the J. Aron Transaction Documents;

              b. the Monetization Master Agreement (the “J. Aron Monetization Master
                 Agreement”) by and among the Transaction Entities and J. Aron, setting forth the
                 general transaction terms, covenants, events of default and certain termination
                 provisions;

              c. the Financing Agreement (the “J. Aron Financing Agreement”), by and between
                 LBRM and J. Aron, providing for a one-time term loan by J. Aron based on
                 certain catalyst units that contain certain base metals and certain catalyst units that
                 contain certain precious metals, which were, in each case, designed for use in
                 refining or processing activities;

              d. the A&R Depositary and Intercreditor Agreement which sets forth the relative
                 rights (including the respective collateral access and cooperation rights) of the
                 Project Secured Parties, on the one hand, and J. Aron as the Inventory Financing
                 Facility Agent and an Inventory Financing Secured Party (as such terms are
                 defined in the A&R Depositary and Intercreditor Agreement), on the other. No J.
                 Aron Secured Obligations (as defined below) are secured by any LBR Collateral
                 under and as defined in the A&R Depositary and Intercreditor Agreement;

              e. the Security Agreement (“J. Aron Security Agreement”), by and between
                 LBRM as Grantor and J. Aron, as secured party, pursuant to which LBRM
                 granted J. Aron a first-priority security interest in and continuing lien (the “J.
                 Aron Liens”) on the “Collateral” under and as defined in the J. Aron Security
                 Agreement (“Inventory Financing Collateral” and collectively with the
                 Prepetition Debt Collateral, the “Prepetition Collateral”) which corresponds to
                 the defined term “Inventory Financing Collateral” under and as defined in the
                 A&R Depositary and Intercreditor Agreement. Under the J. Aron Security
                 Agreement and J. Aron Perfection Documents (as defined below), the Secured
                 Obligations under and as defined in the J. Aron Security Agreement (the “J. Aron
                 Secured Obligations”) are secured by a perfected, first-priority security interest
                 in and continuing lien on the Inventory Financing Collateral;

              f. that certain UCC financing statement (with LBRM as debtor and J. Aron as
                 secured party) that was filed with the U.S. Virgin Islands Office of the Lieutenant
                 Governor on March 5, 2020 (Filing No. 20200000134) and that certain UCC
                 financing statement (with LBRM as debtor and J. Aron as secured party) that was
                 filed with the Washington, D.C. Record of Deeds on March 4, 2020 (Filing No.
                 2020030037) (collectively, the “J. Aron Financing Statements” and, together
                 with J. Aron DACA (as defined above) and the A&R Depositary and Intercreditor
                 Agreement, collectively, the “J. Aron Perfection Documents”);



                                                   19
4829-5574-6033.1
         Case 21-32351 Document 14 Filed in TXSB on 07/12/21 Page 20 of 42




               g. that certain Subordinated Guarantee, made by LBR and LBRO in favor of J.
                  Aron, dated as of March 3, 2020 (“Subordinated Guarantee”), each of LBR and
                  LBRO jointly and severally guaranteed LBRM’s payment obligations under the J.
                  Aron Transaction Documents as and when due (“Guaranteed Obligations”),
                  subject to the terms of the “Terms of Subordination” under and as defined therein,
                  which provide that, among other things, the Guaranteed Obligations are
                  subordinated in right of payment to the prior payment in full in cash of all
                  Secured Obligations under and as defined in the A&R Depositary and
                  Intercreditor Agreement; and

               h. additional agreements related to the supply, marketing, storage, the initial sale of
                  Feedstock and Product by LBRM to J. Aron and other transactions contemplated
                  by the J. Aron Supply and Offtake Agreement, the J. Aron Marketing and Sales
                  Agreement, the J. Aron Financing Agreement and the J. Aron Monetization
                  Master Agreement.

         21.       J. Aron’s IFF Property. J. Aron owns all right, title and interest in the IFF

Property (as defined in the A&R Depositary and Intercreditor Agreement), which consists of

Feedstock and Product owned by J. Aron. No Debtor has any right, title, or interest in the IFF

Property, and accordingly, the IFF Property is not property of the estate under Section 541 of the

Bankruptcy Code.

         22.       J. Aron Termination.    On June 25, 2021 (the “J. Aron Early Termination

Date”), as a result of certain events of default that had occurred and were continuing in respect

of LBRM, LBR and LBRO, J. Aron properly and validly exercised its right pursuant to the J.

Aron Transaction Documents of declaring an early termination date whereby, among other

things, all commitments of J. Aron to provide any intermediation or to purchase or sell Feedstock

or Products were terminated, all loans under the Financing Agreement became immediately due

and payable and all of the obligations of the Transaction Entities under the J. Aron Transaction

Documents (other than that certain Terminal Services Agreement (Included Locations), dated as

of March 3, 2020, by and among LBT, LBRM and J. Aron) became due and payable on June 25,

2021.     As a result of such early termination, pursuant to the J. Aron Supply and Offtake




                                                   20
4829-5574-6033.1
         Case 21-32351 Document 14 Filed in TXSB on 07/12/21 Page 21 of 42




Agreement and as set forth in certain other of the J. Aron Transaction Documents, J. Aron has

the right to liquidate and has commenced the liquidation of its own IFF Property.

         23.       J. Aron Safe Harbor Agreements. (a) J. Aron is a “forward contract merchant” (as

such term is defined in the Bankruptcy Code and used in Section 556 of the Bankruptcy Code)

and each purchase and sale agreed to under the Safe Harbor Agreements (as defined in the J.

Aron Monetization Master Agreement, collectively, the “Safe Harbor Agreements”) constitutes a

“forward contract” (as such term is defined in the Bankruptcy Code and used in Section 556 of

the Bankruptcy Code); (b) J. Aron is a “master netting agreement participant” and each Safe

Harbor Agreement constitutes a “master netting agreement” for all purposes as each such term is

defined in sections 101(38A) and 101(38B) of the Bankruptcy Code and as used in Section 561

of the Bankruptcy Code; (c) J. Aron’s, as the Non-Defaulting Party, right to liquidate, collect, net

and set off rights and obligations under the Safe Harbor Agreements, and liquidate the Safe

Harbor Agreements is not stayed, avoided, or otherwise limited by the Bankruptcy Code,

including sections 362(a), 547, 548 or 553 thereof, and J. Aron is entitled to the rights, remedies

and protections afforded by and under, among other sections, sections 362(b)(6), 362(b)(17),

362(b)(27), 546(e), 546(g), 546(j), 548(d), 553, 556, 560, 561 and 562 of the Bankruptcy Code.

         24.       Outstanding J. Aron Obligations. As of the Petition Date, the applicable Debtors

were indebted to J. Aron, without objection, defense, counterclaim or offset of any kind, in an

amount not less than $24,968,754.95 in principal amount of loans outstanding under the J. Aron

Financing Agreement. In addition, J. Aron has commenced the process of liquidating all IFF

Property in accordance with the terms of the Safe Harbor Agreements and the J. Aron

Monetization Master Agreement and, if J. Aron is unable to liquidate such IFF Property and/or

incurs losses or costs as a result of such liquidation and termination of J. Aron’s rights and

obligations under the Safe Harbor Agreements (including any Forward Contract Settlement


                                                  21
4829-5574-6033.1
         Case 21-32351 Document 14 Filed in TXSB on 07/12/21 Page 22 of 42




Amount (as defined in the J. Aron Supply and Offtake Agreement)), the Debtors would be liable

and owe to J. Aron, without objection, defense, counterclaim or offset of any kind, an aggregate

amount of not less than such aggregate losses or costs, taking into account any gains, incurred or

realized by J. Aron as a result of such liquidations and terminations with respect to the J. Aron

Transaction Documents. Given that the liquidation of J. Aron’s IFF Property has only recently

commenced, the S&O Settlement Amount (as defined in the J. Aron Supply and Offtake

Agreement) cannot be determined at this time.          Further, under the J. Aron Transaction

Documents, the applicable Debtors are also liable to and owe J. Aron accrued (both before and

after the Petition Date) and unpaid interest, fees, expenses and all other obligations under the J.

Aron Transaction Documents, including attorneys’, accountants’, consultants’, appraisers’ and

financial and other advisors’ fees that are chargeable or reimbursable under the J. Aron

Transaction Documents, plus Make-Whole Amounts (as defined in the J. Aron Monetization

Master Agreement).

         25.       The Inventory Financing Collateral includes funds of those Debtors obligated

under the terms of the Prepetition Loan Documents. The Oriental Bank DACA purports to grant

Goldman Sachs a security interest in certain accounts of LBR and LBRO on deposit with

Oriental Bank, as identified in the Oriental Bank DACA.

         26.       Similarly, LBRM, Oriental Bank, and J. Aron entered into the J. Aron DACA

pursuant to the terms of the Monetization Master Agreement Documents. The J. Aron DACA

grants J. Aron a security interest in certain accounts of LBRM on deposit with Oriental Bank, as

identified in the J. Aron DACA.

         27.       Mezzanine Financing: LBRH II, as borrower, Limetree Bay Refining Holdings,

LLC (“LBRH”), as pledgor (together with LBRH II, in such capacities, the “Prepetition Holdco

Loan Parties”), each lender party thereto from time to time (the “Prepetition Holdco


                                                22
4829-5574-6033.1
         Case 21-32351 Document 14 Filed in TXSB on 07/12/21 Page 23 of 42




Lenders”), and Wilmington Trust, National Association, as administrative agent and collateral

agent (in such capacities, the “Prepetition Holdco Agent,” and the Prepetition Holdco Agent

together with the Prepetition Holdco Lenders, the “Prepetition Holdco Loan Secured Parties”)

are parties to that certain Credit Agreement, dated as of December 24, 2020 (as amended,

amended and restated, waived, supplemented and/or modified from time to time, the

“Prepetition Holdco Credit Agreement” and, together with the other Loan Documents (as

defined in the Prepetition Holdco Credit Agreement), in each case, as amended, amended and

restated, waived, supplemented and/or modified from time to time, the “Prepetition Holdco

Loan Documents”), which provided for the issuance of certain mezzanine loans (the

“Prepetition Holdco Credit Facility”). Pursuant to that certain Security Agreement, dated as of

April 6, 2021 (as amended, amended and restated, waived, supplemented and/or modified from

time to time, the “Prepetition Holdco Security Agreement”) and that certain Pledge

Agreement, dated as of February 22 2021, the obligations owed to the Prepetition Holdco Loan

Secured Parties are secured by first priority Liens (as defined the Prepetition Holdco Credit

Agreement) (the “Prepetition Holdco Financing Liens”) on, and security interests in, all of the

Collateral (as defined in the Prepetition Holdco Credit Agreement) (collectively, the

“Prepetition Holdco Financing Collateral”).

         28.       As of the Petition Date, the Prepetition Holdco Loan Parties were indebted to the

Prepetition Holdco Loan Secured Parties under the Prepetition Holdco Loan Documents in the

aggregate principal amount of not less than $782,558,090 on account of outstanding Advances

(as defined in the Prepetition Holdco Loan Credit Agreement) (the “Prepetition Holdco

Loans”), plus certain fees, expenses, indemnification obligations, guarantee obligations,

reimbursement obligations, including, without limitation, any attorneys’, accountants’,

consultants’, appraisers’ and financial and other advisors’ fees that are chargeable to or


                                                  23
4829-5574-6033.1
         Case 21-32351 Document 14 Filed in TXSB on 07/12/21 Page 24 of 42




reimbursable by the Prepetition Holdco Loan Parties, and all other Obligations (as defined in the

Prepetition Holdco Loan Credit Agreement) (collectively, the “Prepetition Holdco Loan

Obligations”).

         29.       Subordinated Notes. In addition to the foregoing, the Debtors also borrowed

funds via intercompany unsecured and subordinated loan transactions memorialized in certain

subordinated promissory notes—classified in the Debtors’ records as the Original LBV

Subordinated Notes and Supplemental LBV Subordinated Notes (collectively, the “LBV

Subordinated Notes”). Limetree Bay Ventures, LLC (“LBV”) was the promisee and LBR was

the borrower under the LBV Subordinated Notes. In December 2020, the Prepetition Term Loan

Lenders, LBV and the Debtors agreed to a consensual restructuring of certain of LBR’s

outstanding debt (the “LBR Debt Restructuring”), pursuant to which (a) approximately $402

million of LBV Subordinated Notes, and (b) approximately $349 million of then-outstanding

mezzanine financing, were, in each case, assigned by LBR to LBRH II and evidenced under a

separate loan agreement with Prepetition Holdco Agent.

         30.       In or about April 2021, Limetree Bay Energy, LLC (“LBE”) replaced LBV as the

holding company for the Refinery Entities through the acquisition of LBV’s interest in LBS and

LBC II, as well as other assets and interests associated with the Refinery Entities, pursuant to the

terms of that certain Share Transfer Agreement dated as of April 20, 2021 (the “April 2021

Equity Restructuring”).

                      Solicitation of Debtor in Possession Financing Proposals

         31.       Following an incident involving the aerosolized disbursement of hydrocarbons

from a flare at the Refinery, the Debtors suspended operations at the Refinery on or about May

13, 2021, pending the completion of an investigation. On May 14, 2021, the Environmental

Protection Agency served the Debtors with an order alleging purported violations of the Clean


                                                24
4829-5574-6033.1
         Case 21-32351 Document 14 Filed in TXSB on 07/12/21 Page 25 of 42




Air Act and requiring the Debtors to suspend operations at the Refinery for a period of 60 days

and conduct an audit of regulatory compliance and operational capabilities. Shortly after the

suspension of operations, the Debtors commenced a process to evaluate potential restructuring

options, including, without limitation, retaining a chief restructuring officer, appointing an

independent manager, and engaging advisors to solicit proposals for traditional and debtors in

possession financing.

         32.       Over the following month, the Debtors contacted more than 50 lenders and

financial institutions, including the Debtors’ existing lenders, regarding extensions of existing

credit arrangements, access to alternative and governmental funding sources, and the provision

of distress or debtor in possession financing.         The Debtors received interest from five (5)

potential debtor-in-possession lenders; however, only two (2) entities submitted proposals that

provided sufficient funding on commercially reasonable terms. Thereafter, the Debtors and the

potential debtors-in-possession lenders negotiated the terms of the proposed facilities at arms’

length through their respective representatives. Ultimately, the Debtors selected the DIP Facility

based on the conclusion that the DIP Facility provided the funding required on the most

advantageous terms.

                             Liquidity Needs and Proposed DIP Facility

         33.       The Debtors are in the midst of an extreme liquidity crisis. As of the Petition

Date, the Debtors have $3,479,722.90 cash on hand. Aside from the proposed DIP Facility, the

Debtors do not have access to funds for operational expenses through existing credit facilities as

such facilities are either fully drawn or the Debtors are unable to satisfy certain prerequisites to

access the funds. Unless the DIP Facility is approved on an interim basis, the Debtors will be

unable to meet certain immediate obligations, including, without limitation, the payment of

$1,150,110.50 in payroll on July 16, 2021.


                                                  25
4829-5574-6033.1
         Case 21-32351 Document 14 Filed in TXSB on 07/12/21 Page 26 of 42




         34.       The DIP Facility will provide the Debtors with a $5.5 million draw upon entry of

the Interim DIP Order, with a committed financing facility up to $25 million proposed by the

Debtors to be considered at a subsequent hearing, subject to the terms and conditions described

herein, and set forth in the Credit Agreement and Interim DIP Order.

         35.       The DIP Facility is the product of arms-length, good faith negotiations between

the Debtors and the DIP Agent. The DIP Agent is not an insider, affiliate, or control person of

the Debtors, but is a third-party lender.

                                       Basis for Relief Requested

         36.       After evaluating available funding under existing facilities and a broad solicitation

effort to obtain the most advantageous terms for debtor in possession financing, the Debtors have

concluded, in the exercise of their sound business judgment, that the DIP Facility serves the best

interests of the estates and creditors in the Chapter 11 Cases. Accordingly, the Debtors request

that the Court authorize the Debtors to enter into the DIP Documents and access and utilize the

DIP Facility and advances thereunder as well as Cash Collateral (as defined below) in

accordance with the initial form of budget attached to the Interim DIP Order as Exhibit B, as

modified from time to time in accordance with the DIP Orders and the DIP Credit Agreement

(the “Budget”).

         37.       The proceeds from the proposed DIP Facility will be used for, among other

things, making payments integral to the Debtors’ business operations. Indeed, the liquidity to be

provided under the DIP Facility, combined with access to Cash Collateral, will enable the

Debtors to (a) fund their operations during the course of this chapter 11 case, as well as an

orderly suspension of activity at its refinery; (b) ensure that administrative costs, including

Adequate Protection Obligations, are paid in full and value is preserved during the course of the




                                                    26
4829-5574-6033.1
         Case 21-32351 Document 14 Filed in TXSB on 07/12/21 Page 27 of 42




Debtors’ Chapter 11 Cases; and (c) pursue sale or restructuring transactions that will help the

Debtors maximize value for all of their stakeholders.

A.       The DIP Facility Satisfies Section 364 of the Bankruptcy Code and Represents a
         Sound Exercise of the Debtors’ Business Judgment.

         38.       The Debtors propose to obtain financing under the DIP Facility by providing the

DIP Secured Parties with security interests, liens, and claims as set forth in the DIP Documents

pursuant to Sections 364(c) and 364(d) of the Bankruptcy Code. Specifically, the Debtors

propose to provide liens and superpriority administrative claims to the DIP Secured Parties as

follows:

         a.        DIP Lender Superpriority Claim. Subject to the Carve-Out, the Aron Rights (as
                   defined in the Interim DIP Order), and the payment priority provisions set forth in the
                   Interim DIP Order, the Debtors seek to grant the DIP Secured Parties an allowed
                   superpriority administrative expense claim, pursuant to sections 364(c)(1) and 364(e)
                   of the Bankruptcy Code in each of the Chapter 11 Cases or any Successor Cases (the
                   “DIP Superpriority Claims”) on account of the DIP Obligations. The DIP
                   Superpriority Claims shall be payable from and have recourse to all pre- and
                   postpetition property of the Debtors and their estates and all proceeds thereof,
                   excluding Avoidance Actions (as defined below) but, subject to entry of the Final
                   Order, including, solely to the extent that all other DIP Collateral is insufficient to
                   satisfy the DIP Obligations, Avoidance Proceeds;

         b.        Priming Lien Pursuant to Section 364(d)(1). The Debtors seek to grant to the
                   DIP Secured Parties a first priority, priming security interest in and lien on,
                   pursuant to section 364(d)(1), all encumbered DIP Collateral, which shall be
                   senior to any existing liens or claims, including, but not limited to, the Prepetition
                   Secured Parties Liens (as defined in the Interim DIP Order), and subject and junior
                   only to (i) the Carve-Out, (ii) valid, perfected, and non-avoidable liens on property of
                   a Debtor that are in existence on the Petition Date and are senior in priority to any of
                   the Prepetition Secured Parties Liens, and (iii) the Aron Rights;

         c.        First Priority Lien on Unencumbered Property Pursuant to Section 364(c)(2).
                   The Debtors seek to grant the DIP Secured Parties a first priority security interest in
                   and lien on, pursuant to section 364(c)(2), all unencumbered DIP Collateral (the
                   “Section 364(c)(2) Liens”), which Section 364(c)(2) Liens shall be subject only to the
                   Carve-Out;

         d.        Junior Lien on Inventory Financing Collateral Pursuant to Section 364(c)(3).
                   The Debtors seek to grant the DIP Secured Parties a valid, binding, continuing,
                   enforceable, fully-perfected, nonavoidable, automatically and properly perfected
                   junior lien on and security interest in all Inventory Financing Collateral, which lien



                                                     27
4829-5574-6033.1
         Case 21-32351 Document 14 Filed in TXSB on 07/12/21 Page 28 of 42




                   and security interest shall be subordinate and subject to the Aron Rights and subject
                   to the Carve-Out;

         e.        Junior Lien on Certain Encumbered Property Pursuant to Section 364(c)(3).
                   The Debtors seek to grant the DIP Secured Parties a junior security interest in and
                   lien on, pursuant to section 364(c)(3) of the Bankruptcy Code, all other DIP
                   Collateral that is subject to a Permitted Prior Lien (as defined in the Interim DIP
                   Order) (the “Section 364(c)(3) Liens,”) which Section 364(c)(3) Liens also shall be
                   subject to the Carve-Out;

    1. Obtaining the DIP Facility is a Sound Exercise of the Debtors’ Business Judgment

         39.       Courts give debtors in possession considerable deference in acting in accordance

with their sound business judgment in obtaining such credit. See, e.g., In re N. Bay Gen. Hosp.,

Inc., No. 08-20368 (Bankr. S.D. Tex. July 11, 2008) (approving postpetition-financing on an

interim basis as an exercise of debtors’ business judgment); In re Republic Airways Holdings

Inc., No. 16-10429 (SHL), 2016 WL 2616717, at *11 (Bankr. S.D.N.Y. May 4, 2016); In re Los

Angeles Dodgers LLC, 457 B.R. 308, 313 (Bankr. D. Del. 2011) (“Debtors correctly posit that

courts will almost always defer to the business judgment of a debtor in the selection of a

lender.”); In re Ames Dep’t Stores, Inc., 115 B.R. 34, 40 (Bankr. S.D.N.Y. 1990) (“[C]ases

consistently reflect that the court’s discretion under section 364 is to be utilized on grounds that

permit reasonable business judgment to be exercised so long as the financing agreement does not

contain terms that leverage the bankruptcy process and powers or its purpose is not so much to

benefit the estate as it is to benefit a party-in-interest.”).

         40.       To determine whether the business judgment test is met, “the court ‘is required to

examine whether a reasonable business person would make a similar decision under similar

circumstances.’” In re Dura Auto. Sys. Inc., No. 06- 11202 (KJC), 2007 WL 7728109, at *97

(Bankr. D. Del. Aug. 15, 2007) (internal citations omitted); see also In re Monitor Dynamics,

Inc., No. 10-51821, 2010 WL 4780371 (Bankr. W.D. Tex. June 11, 2010) (approving financing

motion on interim basis as exercise of debtor’s prudent business judgment).



                                                    28
4829-5574-6033.1
         Case 21-32351 Document 14 Filed in TXSB on 07/12/21 Page 29 of 42




         41.       Here, the Debtors’ decision to obtain debtor in possession financing under the

terms of the DIP Facility is a sound exercise of their business judgment, as determined by their

independent manager, seasoned business executive and restructuring professional, Steven J.

Pully. There is no question that the Debtors require the immediate infusion of liquidity provided

under the DIP Facility; absent the relief requested, the Debtors could not maintain operations and

ensure ongoing efforts to protect the health and safety of the surrounding community.

Furthermore, the failure to approve the DIP Financing would substantially diminish the value of

the Debtors’ assets, including the Refinery. Additionally, the DIP Facility was negotiated at

arm’s length, with each of the parties thereto utilizing disinterested counsel and advisors, and

was approved by the Debtors’ independent manager. Finally, the terms of the DIP Facility are

fair and reasonable. The DIP Facility is “right sized” for the needs of the Debtors during the

pendency of the Chapter 11 Cases. Accordingly, the Court should authorize the Debtor’s entry

into the DIP Documents as a reasonable exercise of the Debtor’s business judgment.

    2. The Debtors Should Be Authorized to Grant the DIP Liens on Encumbered and
       Unencumbered Property as well as the DIP Superpriority Claims

         42.       Section 364(c) of the Bankruptcy Code provides:

               If the trustee is unable to obtain unsecured credit allowable under section
               503(b)(1) of this title as an administrative expense, the court, after notice and a
               hearing, may authorize the obtaining of credit or the incurring of debt— [¶] (1)
               with priority over any or all administrative expenses of the kind specified in
               section 503(b) or 507(b) of this title; [¶] (2) secured by a lien on property of the
               estate that is not otherwise subject to a lien; or [¶] (3) secured by a junior lien on
               property of the estate that is subject to a lien.

11 U.S.C. § 364(c). In evaluating whether a debtor has satisfied the requirements of Section

364(c) of the Bankruptcy Code, courts consider (a) whether the debtor made reasonable efforts to

obtain unsecured credit under Sections 364(a) and 364(b) of the Bankruptcy Code, (b) whether

the credit transaction benefits the debtor or are necessary to preserve estate assets, and (c)

whether the terms of the credit transaction are fair, reasonable, and adequate, given the

                                                      29
4829-5574-6033.1
         Case 21-32351 Document 14 Filed in TXSB on 07/12/21 Page 30 of 42




circumstances of the debtor and proposed lender. See In re Republic Airways Holdings Inc.,

2016 WL 2616717, at *11; In re Los Angeles Dodgers LLC, 457 B.R. at 312–13; In re

Beechgrove Redevelopment, L.L.C., Nos. 07-12057 and 07-12058, 2007 WL 4414777 (Bankr.

E.D. La. Dec. 13, 2007); In re Ames Dep’t Stores, Inc., 115 B.R. at 40.

         43.       Notwithstanding, Section 364 of the Bankruptcy Code “imposes no duty to seek

credit from every possible lender before concluding that such credit is unavailable.” Bray v.

Shenandoah Fed. Savs. & Loan Ass’n (In re Snowshoe Co.), 789 F.2d 1085, 1088 (4th Cir.

1986). A debtor need only demonstrate “by a good faith effort that credit was not available

without” the protections afforded to potential lenders by Section 364(c) of the Bankruptcy Code.

Id.; see also In re Plabell Rubber Prods., Inc., 137 B.R. 897, 900 (Bankr. N.D. Ohio 1992); In re

Ames Dep’t Stores, 115 B.R. at 37–39 (debtor must show that it made reasonable efforts to seek

other sources of financing under section 364(a) and (b)).         The Debtors have satisfied the

requirements of Section 364(c) of the Bankruptcy Code and, thus, should be authorized to grant

priming liens and superpriority claims provided under the DIP Facility.

         44.       The DIP Facility is the result of a robust solicitation process and arms’ length

negotiations through qualified, disinterested representatives overseen by the Debtors’

independent manager. Following the suspension of operations at the Refinery, the Debtors

commenced a process to evaluate potential restructuring options. To that end, the Debtors

retained a chief restructuring officer, appointed an independent manager, and engaged advisors

to solicit proposals for traditional and debtors in possession financing. All told, the Debtors

contacted more than 50 potential financiers regarding extensions of existing credit arrangements,

access to alternative and governmental funding sources, and the provision of distressed or debtor

in possession financing. Debtors received interest from five (5) potential financier; however,

only two (2) entities submitted proposals that provided the funding required on commercially


                                                  30
4829-5574-6033.1
         Case 21-32351 Document 14 Filed in TXSB on 07/12/21 Page 31 of 42




reasonable terms. Thereafter, Debtors and the potential debtors in possession lenders negotiated

the terms of the proposed facilities at arms’ length through their respective representatives.

Ultimately, the Debtors accepted the terms of the DIP Facility, which provided the funding

required on the most advantageous terms to the Debtors and their respective estates.

         45.       Further, the DIP Facility is necessary to preserve the Debtors’ estates and protect

the health and safety of the communities surrounding the Refinery. Subject to a recent Order of

the U.S. Environmental Protection Agency, the Debtors have been engaged in a suspension of

operations at their Refinery. Approval of the DIP Facility will permit the Debtors to continue

this process, and protect the health and safety of surrounding communities, as well as the

interests of all parties to the Chapter 11 Cases.

         46.       Based on the foregoing, the Debtors submit that the requirements of Section

364(c) of the Bankruptcy Code have been satisfied and, as such, the Court should authorize the

Debtors to grant the DIP Secured Parties (i) superpriority administrative expenses status for the

obligations under the DIP Facility as provided for in Section 364(c)(1) of the Bankruptcy Code

and the DIP Orders, (ii) liens on the Debtors’ unencumbered property pursuant to Section

364(c)(2) of the Bankruptcy Code and the DIP Orders, and (iii) junior liens on the Debtors’

encumbered property pursuant to Section 364(c)(3) of the Bankruptcy Code and the DIP Orders.

    3. Authorizing Debtors to Grant Priming Liens on Encumbered Assets is Appropriate

         47.       Authorization to grant the DIP Secured Parties “priming” liens on certain assets of

the Debtors is necessary and appropriate under the circumstances presented. Section 364(d)(1)

of the Bankruptcy Code provides:

               The court, after notice and a hearing, may authorize the obtaining of credit or
               the incurring of debt secured by a senior or equal lien on property of the estate
               that is subject to a lien only if— [¶] (A) the trustee is unable to obtain such
               credit otherwise; and [¶] (B) there is adequate protection of the interest of the
               holder of the lien on the property of the estate on which such senior or equal
               lien is proposed to be granted.

                                                    31
4829-5574-6033.1
         Case 21-32351 Document 14 Filed in TXSB on 07/12/21 Page 32 of 42




11 U.S.C. § 364(d)(1). Under the DIP Facility, the Debtors propose granting the DIP Secured

Parties the following priming liens on certain encumbered assets. As set forth herein, the

Debtors were unable to obtain postpetition financing on more advantageous terms than

governing the DIP Facility. More specifically, the Debtors engaged in an extensive marketing

campaign in an effort to locate potential distressed or debtor in possession financing. In re

Republic Airways Holdings Inc., 2016 WL 2616717, at *11 (“Section 364(d) [of the Bankruptcy

Code] ‘does not require that debtors seek alternative financing from every possible lender.

However, the debtor must make an effort to obtain credit without priming a senior lien.’”).

While the Debtors received multiple proposals, the only proposals containing reasonable market

terms required the Debtors to grant “priming” liens as a prerequisite to funding the debtor in

possession facility.

         48.       As set forth herein, the Prepetition Secured Parties have consented to the DIP

Financing after extensive negotiation, in exchange for the bargained-for protections set forth in

the Interim DIP Order (the “Prepetiton Secured Party Protections”), including both adequate

protection and certain other protections set forth in the Interim DIP Order, absent each of which

the Prepetition Secured Parties would not have consented to such DIP Financing, and subject to

the reservation of rights contained in paragraph 43 of the Interim Order. To the extent that the

DIP Financing implicates section 364(d)(1)(B) of the Bankruptcy Code, the Debtors submit that

the interests of senior lenders are adequately protected under the DIP Facility by virtue of these

Prepetition Secured Party Protections. See Anchor Savs. Bank FSB v. Sky Valley, Inc., 99 B.R.

117, 122 (N.D. Ga. 1989) (“[B]y tacitly consenting to the superpriority lien, those [undersecured]

creditors relieved the debtor of having to demonstrate that they were adequately protected.”).

         49.       Based on the foregoing, the Debtors submit that the requirements for granting

priming liens for the benefit of the DIP Secured Parties pursuant to Section 364(d)(1) of the


                                                 32
4829-5574-6033.1
          Case 21-32351 Document 14 Filed in TXSB on 07/12/21 Page 33 of 42




Bankruptcy Code and, therefore, respectfully requests that the Court authorize the Debtors to

grant such liens in accordance with the terms of the DIP Facility.

     4.   Authorization to Pay Fees under the DIP Documents is Appropriate and Necessary

          50.      Finally, under the DIP Documents, the Debtors have agreed, subject to Court

approval, to pay certain fees, expenses, and other payments to the DIP Secured Parties. The

Debtors have also agreed to pay the fees and expenses of counsel and certain other professionals

retained by the Prepetition Secured Parties, as provided for in the Interim DIP Order. The

provisions regarding the payment of such fees and expenses were negotiated at arm’s length

through the parties’ respective representative and are integral conditions to the bargain struck

between the Debtors, the DIP Lenders, and the relevant Prepetition Secured Parties. Further, the

Debtors considered the amounts described above when determining in their sound business

judgment that the DIP Facility constituted the best terms on which the Debtors could obtain the

post-petition financing necessary to continue their operations and administer the Chapter 11

Cases. As set forth herein, no financing, let alone with terms similar to those in the DIP Facility,

is available to the Debtors for lower fees or better terms overall. Accordingly, the Debtors

respectfully submits that the Court should authorize the Debtors to pay the fees and expenses

provided for under the DIP Documents or Interim DIP Order in connection with the DIP Facility.

B.        The DIP Secured Parties Constitute Good-Faith Lenders Under Section 364(e) of
          the Bankruptcy Code

          51.      Section 364(e) of the Bankruptcy Code protects a good-faith lender’s right to

collect on loans extended to a debtor, and its right in any lien securing those loans, even if the

authority of the debtor to obtain such loans or grant such liens is later reversed or modified on

appeal. 11 U.S.C. § 364(e).

          52.      Here, the terms of the DIP Documents are the result of the Debtors’ reasonable

and informed determination that the DIP Secured Parties have offered the most favorable terms

                                                 33
4829-5574-6033.1
         Case 21-32351 Document 14 Filed in TXSB on 07/12/21 Page 34 of 42




under the circumstances. All negotiations of the DIP Facility were conducted in good faith and

at arm’s length. The proceeds of the DIP Facility will be used only for purposes that are

permissible under the Bankruptcy Code, DIP Orders and the Budget, as amended or modified

consistent with the foregoing. Accordingly, the Court should find that the DIP Secured Parties

are “good faith” lenders within the meaning of section 364(e) of the Bankruptcy Code.

C.       The Proposed Adequate Protection and Use of Cash Collateral should be Approved

         53.       Section 363(c)(1) of the Bankruptcy Code permits a debtor to “use property of the

estate in the ordinary course of business without notice or a hearing.” 11 U.S.C. § 363(c)(1).

Section 363(c)(1) of the Bankruptcy Code provides a debtor flexibility to operate its business

without unnecessary creditor or court oversight. See In re Roth Am., Inc., 975 F.2d 949, 952 (3d

Cir. 1992) (“Section 363 is designed to strike [a] balance, allowing a business to continue its

daily operations without excessive court or creditor oversight and protecting secured creditors

and others from dissipation of the estate’s assets.”) (internal quotation omitted). A debtor may

use, sell, or lease cash collateral if either: (a) each entity that has an interest in such collateral

consents; or (b) the court, after notice and a hearing, authorizes such use, sale, or lease in

accordance with the provisions of Section 363 of the Bankruptcy Code. 11 U.S.C. § 363(c)(2).

         54.       It is axiomatic that the continued availability of cash postpetition is essential to

the ability of a debtor to effectively reorganize under chapter 11. As such, courts generally

recognize that the use of cash collateral is appropriate where necessary to preserve a debtor’s

estate or ability to maintain operations and reorganize. See, e.g., In re Dynaco Corp., 162 B.R.

389, 394 (Bankr. D.N.H. 1993) (stating that “the purpose of Chapter 11 is to rehabilitate debtors,

and, generally, access to such cash collateral is necessary in order to operate a business”)

(internal citations omitted); Chrysler Credit Corp. v. George Ruggiere Chrysler-Plymouth, Inc.

(In re George Ruggiere Chrysler-Plymouth, Inc.), 727 F.2d 1017, 1020 (11th Cir. 1984)


                                                    34
4829-5574-6033.1
         Case 21-32351 Document 14 Filed in TXSB on 07/12/21 Page 35 of 42




(allowing debtor to use cash collateral over secured creditor’s objection after noting that

“[w]ithout the availability of cash to meet daily operating expenses such as rent, payroll, utilities,

etc., the congressional policy favoring rehabilitation over economic failure would be

frustrated.”); Stein v. U.S. Farmers Home Admin. (In re Stein), 19 B.R. 458, 459 (Bankr. E.D.

Pa. 1982) (granting cash collateral motion and noting that access to cash is imperative for a

debtor to operate its business); In re Constable Plaza Assocs., 125 B.R. 98, 105 (Bankr.

S.D.N.Y. 1991).

         55.       In addition to the funds available under the DIP Facility, the Debtors require

immediate access to cash collateral to maintain operations and ensure the continued preservation

of the Refinery. The Prepetition Secured Parties hold security interests in the Debtors’ Bank

Accounts. Accordingly, prior to the Petition Date, the Debtors and the Prepetition Secured

Parties negotiated terms for the use of the Cash Collateral of the Prepetition Secured Parties,

which agreement is memorialized in the provisions of the Budget and the Interim DIP Order,

including a reservation of rights with respect to any future requests to use Cash Collateral other

than as expressly permitted under the DIP Orders. In addition to the terms of the Budget and the

DIP Orders, both of which were the subject of extensive negotiations, the Prepetition Secured

Parties consented to the use of Cash Collateral subject to the following provisions:

         a.        valid and automatically perfected priority replacement liens and security interests
                   in and on all real and personal property of the Debtors and their bankruptcy
                   estates, in each case, subject to the DIP Liens securing the DIP Financing in the
                   same order and priority as existed prepetition;

         b.        monthly payments to reimburse the Prepetition Secured Parties’ reasonable and
                   documented professional fees;

         c.        (i) in the case of the Prepetition Term Lenders, in lieu of cash payments of interest
                   when and as required under any of the Prepetition Secured Debt Documents, all
                   accrued and unpaid interest shall, on each applicable date when such interest
                   payments are due under such documents, be paid in kind by adding the amount of
                   such accrued interest to the outstanding aggregate principal balance of the term
                   loans, and (ii) in the case of the Revolver Lenders and J. Aron, monthly payments

                                                    35
4829-5574-6033.1
         Case 21-32351 Document 14 Filed in TXSB on 07/12/21 Page 36 of 42




                   in cash of an amount equal to all interest (other than default interest) accrued
                   under the Revolver Transaction Documents and J. Aron Transaction Documents,
                   as applicable;

         d.        super priority administrative claims and all of the other benefits and protections
                   allowable under section 507(b) of the Bankruptcy Code, with priority as provided
                   therein, to the extent of any diminution in each Prepetition Secured Parties’
                   respective Prepetition Collateral, and

         e.        an acknowledgement of the unconditional right to credit bid the prepetition
                   obligations under each Prepetition Secured Parties’ respective Prepetition Secured
                   Debt Documents in connection with any sale of their respective Prepetition
                   Collateral.

         56.       In addition, pursuant to the DIP Orders and the agreement of Prepetition Secured

Parties, the Debtors’ ability to use Cash Collateral is limited by the Budget.

         57.       The Debtors submit that their continued use of their cash resources on an interim

basis, including Cash Collateral, subject to the provisions of the Interim DIP Order and Budget,

is reasonable and necessary, consistent with the Bankruptcy Code and applicable law, and serves

the best interest of the Debtors’ estates and all interest holders, including the Prepetition Secured

Parties. Therefore, the Debtors seek authority to continue to use their cash, including any Cash

Collateral, on the terms of the Interim DIP Order and Budget.

D.       Limited Modification of the Automatic Stay to Effectuate the DIP Documents is
         Necessary

         58.       The proposed Interim DIP Order provides that the automatic stay provisions of

Section 362 of the Bankruptcy Code will be modified to the extent necessary to implement and

effectuate the terms and provisions of the DIP Documents and the Interim DIP Order.

Specifically, the Interim DIP Order provides that:

               The automatic stay provisions of section 362 of the Bankruptcy Code hereby
               are vacated and modified without the need for any further order of this Court
               to permit (a) the Debtors to grant the DIP Liens and the DIP Superpriority
               Claims, and to perform such acts as the DIP Agent may request to assure the
               perfection and priority of the DIP Liens; (b) the Debtors to grant the
               Prepetition Secured Parties’ Adequate Protection Liens, and to perform such
               acts as the Prepetition Secured Parties may request to assure the perfection

                                                   36
4829-5574-6033.1
         Case 21-32351 Document 14 Filed in TXSB on 07/12/21 Page 37 of 42




               and priority of the Prepetition Secured Parties’ Adequate Protection Liens; (c)
               the Debtors to incur all liabilities and obligations, including all of (i) the DIP
               Obligations, to the DIP Secured Parties and (ii) the Adequate Protection
               Obligations to the Prepetition Secured Parties, in each case as contemplated
               under this Interim Order and the DIP Loan Documents; (d) the Debtors to pay
               all amounts referred to, required under, in accordance with, and subject to the
               DIP Loan Documents and this Interim Order, including any Adequate
               Protection Obligations; (e) the DIP Secured Parties to retain and apply
               payments made in accordance with the DIP Loan Documents and this Interim
               Order; (f) the DIP Agent, the DIP Lenders and the Prepetition Secured Parties
               to exercise the rights and remedies set forth in paragraph 17 hereof, upon the
               occurrence of a Termination Event (as defined below); (g) the Prepetition
               Secured Parties to exercise the rights and remedies under their respective
               Prepetition Secured Documents, as applicable, pursuant to paragraph 17(c)
               hereof; (h) without a determination that the automatic stay applies, but out of
               an abundance of caution, J. Aron to retain and apply amounts received from
               the liquidation of its IFF Property to obligations owed by the Debtors to J.
               Aron under the J. Aron Transaction Documents; (i) upon entry of a Final
               Order, J. Aron to set off and net any Margin (as defined in the J. Aron
               Monetization Master Agreement) in its possession against any obligations
               owed by the Debtors to J. Aron under the J. Aron Transaction Documents; (j)
               the Debtors to perform under the DIP Loan Documents and any and all other
               instruments, certificates, agreements and documents which may be required,
               necessary or prudent for the performance by the applicable Debtors under the
               DIP Loan Documents and any transactions contemplated therein or in this
               Interim Order; and (k) the implementation of all of the terms, rights, benefits,
               privileges, remedies, and provisions of this Interim Order and the DIP Loan
               Documents, in each case without further notice, motion or application to, or
               order of, or hearing before, this Court, subject to the terms of this Interim
               Order, except that to the extent any Prepetition Secured Party seeks to enforce
               its respective rights, benefits, privileges, remedies under, or provisions of, this
               Interim Order and the Prepetition Secured Documents against property of the
               Debtors’ estates (other than any such rights, benefits, privileges, or remedies
               described in clauses (h) and (i)), such Prepetition Secured Party shall provide
               the Debtors with ten (10) days written notice prior to any such enforcement.
               The Debtors and DIP Lenders have consented to the exercise of rights,
               benefits, privileges, and remedies described in clauses (h) and (i). Nothing in
               this Interim Order shall impair or abridge the Debtors’ right to seek and, if
               granted by the Bankruptcy Court, obtain the use of Cash Collateral on a
               nonconsensual basis, and the rights of the DIP Secured Parties, the holders of
               the Permitted Prior Liens and the Prepetition Secured Parties to object to such
               request are fully preserved.

Interim DIP Order at ¶ 14.

         59.       Stay modifications of this kind are ordinary features of debtor in possession

financing arrangements, and, indeed, are necessary to effectuate the terms and purposes of the

                                                     37
4829-5574-6033.1
         Case 21-32351 Document 14 Filed in TXSB on 07/12/21 Page 38 of 42




DIP Facility. Accordingly, the Debtors request that the Court modify the automatic stay in

accordance with the terms of the proposed Interim DIP Order.

E.       Access to the DIP Facility on an Interim Basis is Necessary to Avoid Immediate and
         Irreparable Harm to the Debtors and Their Estates

         60.       Bankruptcy Rules 4001(b) and 4001(c) provide that a final hearing on a motion to

obtain credit pursuant to Section 364 of the Bankruptcy Code may not be commenced earlier

than 14 days after the service of such motion. Upon request, however, the Court may conduct a

preliminary, expedited hearing on the motion and authorize the obtaining of credit to the extent

necessary to avoid immediate and irreparable harm to a debtor’s estate pending a final hearing.

         61.       The Debtors request that the Court hold and conduct a hearing to consider entry of

the Interim DIP Order authorizing the Debtor, from entry of the Interim DIP Order until the Final

Hearing, to withdraw and borrow funds under the DIP Facility, subject to the Interim DIP Order

and Budget. The Debtors will suffer immediate and irreparable harm if the Interim DIP Order

approving the DIP Facility is not entered sooner than 14 days after service of the Motion and if

the Debtors are not permitted to access the up to $5,500,000 of the DIP Facility during the

interim period. The Debtors require access to the DIP Facility prior to the Final Hearing on the

Motion and entry of the Final DIP Order approving the DIP Facility in order to, among other

things, continue ongoing remediation and repairs to the Refinery, address any issues identified

for remediation in the pending audits under the EPA Order, pay employee wages, maintain the

Refinery in operational condition to preserve the value of such assets, and fund expenses

associated with the Chapter 11 Cases. Such relief is necessary for the Debtors to preserve and

maximize the value of assets of the estates and, therefore, to avoid immediate and irreparable

harm and prejudice to the Debtors’ estates and parties in interest.




                                                   38
4829-5574-6033.1
         Case 21-32351 Document 14 Filed in TXSB on 07/12/21 Page 39 of 42




                                    Request for Emergency Relief

         62.       As set forth herein and in the First Day Declaration, the Debtors have an

immediate need to access the funds available under the DIP Facility and use existing Cash

Collateral. The DIP Facility is structured to provide immediate liquidity to the Debtors to fund

imminent expenses essential to continued maintenance of the Refinery and preservation of the

Debtors’ assets for the benefit of all creditors, including, without limitation, funds necessary to

pay employees on July 16, 2021. Absent the relief sought in this Motion, the Debtors and their

estates would suffer immediate and irreparable harm and, thus, the Debtors respectfully request

that the Court approve the interim relief request in the Motion on an emergency basis.

                                      Request for Final Hearing

         63.       Pursuant to Bankruptcy Rules 4001(b)(2) and 4001(c)(2), the Debtors request that

the Court set a date for the Final Hearing that is as soon as practicable, and fix the time and date

prior to the Final Hearing for parties to file objections to this Motion.

                                        Reservation of Rights

         64.       Except to the extent provided in the Interim DIP Order and the DIP Documents,

nothing contained herein is intended or should be construed as, or deemed to constitute, an

agreement or admission as to the validity of any claim against the Debtors on any grounds, a

waiver or impairment of the Debtors’ rights to dispute any claim on any grounds, or an

assumption or rejection of any agreement, contract, or lease under section 365 of the Bankruptcy

Code. Except as expressly provided in the Interim DIP Order and the DIP Documents, the

Debtors reserve any and all rights to contest any claims related to the DIP Facility under

applicable bankruptcy and non-bankruptcy law. Similarly, if the Court grants the relief sought

herein, any payment made pursuant to the Court’s order is not intended, and should not be




                                                  39
4829-5574-6033.1
         Case 21-32351 Document 14 Filed in TXSB on 07/12/21 Page 40 of 42




construed, as an admission as to the validity of any claim or a waiver of the Debtors’ rights to

dispute such claim subsequently.

                           Compliance with Bankruptcy Rule 6004(a) and
                           Waiver of Stay under Bankruptcy Rule 6004(h)

         65.       To implement successfully the relief sought herein, the Debtors request that the

Court find that notice of the Motion is adequate under Bankruptcy Rule 6004(a) under the

circumstances presented. The Debtors further request that, to the extent applicable to the relief

requested in this Motion, the Court waive the stay imposed by Bankruptcy Rule 6004(h), which

provides that “[a]n order authorizing the use, sale, or lease of property other than cash collateral

is stayed until the expiration of 14 days after entry of the order, unless the court orders

otherwise.” Fed. R. Bankr. P. 6004(h). As discussed, supra, the Debtors require immediate

access to the funds under the DIP Facility. Delaying the availability of such funds will result in

immediate and irreparable harm, including, without limitation, the inability to pay employees as

the Debtors transition into bankruptcy, which may have a catastrophic effect on the Debtors’

ability to preserve assets of the estates and maximize the value of such assets for the benefit of

creditors. Accordingly, the Debtors respectfully submit that ample cause exists to justify the

finding that the notice requirements under Bankruptcy Rule 6004(a) have been satisfied and to

grant a waiver of the 14-day stay imposed by Bankruptcy Rule 6004(h), as the exigent nature of

the relief sought herein justifies immediate relief.

                                                 Notice

         66.       Notice of this Motion, whether by facsimile, electronic mail, or overnight courier,

will be given to the following parties: (a) the United States Trustee for the Southern District of

Texas; (b) all secured creditors; (c) the Offices of the Attorney General of the State of Texas and

the United States Virgin Islands; (d) the thirty (30) largest consolidated unsecured creditors for

the Debtors; (e) the Debtors’ identified, interested taxing authorities, including the Internal

                                                   40
4829-5574-6033.1
         Case 21-32351 Document 14 Filed in TXSB on 07/12/21 Page 41 of 42




Revenue Service; (f) the Debtors’ identified, interested government and regulatory entities; (g)

other interested parties as identified by the Debtors; and (h) any party that has requested notice

pursuant to Bankruptcy Rule 2002. The method of service for each party will be described more

fully in the certificate of service prepared by the Debtors’ claims and noticing agent. The Debtors

respectfully submit that, under the circumstances, such notice is sufficient and that no other or

further notice of this Motion is required.

         WHEREFORE, the Debtors respectfully request entry of the Proposed Interim Order

granting the relief requested herein and for all other relief that is appropriate under the

circumstances.

         RESPECTFULLY SUBMITTED this 13th day of July, 2021.




                                                41
4829-5574-6033.1
         Case 21-32351 Document 14 Filed in TXSB on 07/12/21 Page 42 of 42




                                                  BAKER & HOSTETLER LLP

                                                  /s/ Elizabeth A. Green
                                                  Elizabeth A. Green, Esq.
                                                  Fed ID No.: 903144
                                                  Jimmy D. Parrish, Esq.
                                                  Fed. ID No. 2687598
                                                  SunTrust Center, Suite 2300
                                                  200 South Orange Avenue
                                                  Orlando, FL 32801-3432
                                                  Telephone: 407.649.4000
                                                  Facsimile: 407.841.0168
                                                  Email: egreen@bakerlaw.com
                                                          jparrish@bakerlaw.com


                                                  BAKER & HOSTETLER LLP
                                                  Jorian L. Rose, Esq.
                                                  N.Y. Reg. No. 2901783
                                                  45 Rockefeller Plaza
                                                  New York, New York
                                                  Telephone: 212.589.4200
                                                  Facsimile: 212.589.4201
                                                  Email: jrose@bakerlaw.com
                                                  (Motion for admission pro hac vice to be filed)

                                                  Proposed Counsel for the Debtors and Debtors
                                                  in Possession

                                    Certificate of Accuracy

        I certify that the foregoing statements are true and accurate to the best of my knowledge.
This statement is being made pursuant to Bankruptcy Local Rule 9013-1(i).

                                                     /s/ Elizabeth A. Green______
                                                    Elizabeth A. Green



                                     Certificate of Service

        I certify that on July 13, 2021, I caused a copy of the foregoing document to be served by
the Electronic Case Filing System for the United States Bankruptcy Court for the Southern
District of Texas.
                                               /s/ Elizabeth A. Green
                                               Elizabeth A. Green


                                               42
4829-5574-6033.1
